DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a power tool configured to generate a power output from the motor such that a quotient obtained by the power output measured in Watts (Wout), divided by an input measured in Volt-Amperes (Vain), and further divided by a diameter of the motor measured in meters (m), is greater than 10 Wout/Vain/m without significantly more. 
Claim 1 is directed to power tool comprising a housing and BLDC motor. In this claim, a set of input and output information of the tool is been arranged in a set of inequalities having infinitely many solutions described using interval notation. 
Because the claim is mainly directed to data manipulation, the claim is considered to be non-statutory for being directed to an abstract. In the instant case, the limitation that is specifically drawn to an abstract idea is generating a power output from the motor such that a quotient obtained by the power output measured in Watts (Wout), divided by an input measured in Volt-Amperes (Vain), and further divided by a diameter of the motor measured in meters (m), is greater than 10 Wout/Vain/m. This limitations is considered to be abstract because the limitations are drawn to steps involving taking obtained data and performing data modeling for an adequate particular task. 
Such data processing has been considered to be an abstract idea as organization and comparison of data can be performed mentally as is therefore an idea in and of itself. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, while the claim sets a power output from the motor such that a quotient obtained by the power output measured in Watts, divided by an input measured in Volt-Amperes (Vain), and further divided by a diameter of the motor measured in meters (m), is greater than 10 Wout/Vain/m; there is no additional element significant enough to add significantly more to the claim than the abstract idea set forth above. This is just a recitation of any power tool that is capable of using electric power, generating a torque, and optimizing the size of the tool according to the desired applications. Using acquired measurements and information to optimize a tool is notoriously well known routine in the art, and therefore does not amount to significantly more.
As a result, claim 1 is rejected as being non-statutory, as the claim is directed to an abstract idea, as set forth above, with the additional limitations not drawn to the abstract idea not being significantly more than that abstract idea.
With regards to the dependent claims which introduce more inequality using motor operational parameters such that no additional element significant enough to add significantly more to the claims than the abstract idea set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claim 1 recites the limitation wherein:
the power tool is configured to generate a power output from the motor such that a quotient obtained by the power output measured in Watts (Wout), divided by an input measured in Volt-Amperes (Vain), and further divided by a diameter of the motor measured in meters (m), is greater than 10 Wout/Vain/m.

Claim 1 recites a power tool that is configured to incorporate input and output power with the diameter of the motor, circuit capacitance and more in a set of indefinite inequalities for an adequate particular task found on the nameplate of the tool. Most power tools nameplates will have some common items of information such as Basic electrical information required by the National Electric Code; for example,  rated voltages, rated full-load amperage, rated horsepower, full-load efficiency, power factor and more. However, the specification does not provide any circuitry details, measurement and data requisition, or experiment data for the configuration claimed to perform the limitation above. The specification only discloses the claimed inequalities; however, to hold the claimed inequalities to be greater than 10 Wout/Vain/m during all phases of operation of the tool, a control algorithm is required which the specification fails to disclose. Thus,  the specification fails to teach how to make and use the claimed invention without undue experimentation. 
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation wherein:
the power tool is configured to generate a power output from the motor such that a quotient obtained by the power output measured in Watts (Wout), divided by an input measured in Volt-Amperes (Vain), and further divided by a diameter of the motor measured in meters (m), is greater than 10 Wout/Vain/m.

Claim 1 recites a power tool that is configured to incorporate input and output power with the diameter of the motor, circuit capacitance and more in a set of indefinite inequalities which covers the interval from the 10 Wout/Vain/m to infinity. The inequalities used in claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846